                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                             CV 19-26-BLG-SPW-TJC
                      Plaintiff,

          vs.                                ORDER GRANTING MOTION
                                             FOR PUBLICATION OF
 THE ESTATE OF PETER SACCHI,                 SUMMONS
 KNOWN AND UNKNOWN HEIRS
 AND DEVISEES OF PETER
 SACCHI, STEPHANIE SACCHI
 COMBS, STEPHEN SACCHI and
 SAMUEL SACCHI, MONTANA
 DEPARTMENT OF PUBLIC
 HEALTH AND HUMAN
 SERVICES, and YELLOWSTONE
 COUNTY, a political subdivision of
 the State of Montana,

                      Defendants.


      Upon motion of Plaintiff, United States, for an order directing Defendants,
The Estate of Peter Sacchi, and Unknown Heirs and Devisees, to appear, plead or
answer in accordance with 28 U.S.C. § 1655 (Doc. 19), and it appearing to the
Court that this is an action to foreclose a reverse mortgage on real property located
in Fergus County, Montana, within this district, described as follows:
      Lot 6, Block 2, of Sunset Subdivision, in the city of Billings, Yellowstone
      County, Montana, according to the official plat on file in the office of the
      Clerk and Recorder of said County, under Document #430343
      Common Address: 1219 12th Street West, Billings, Montana.

      IT IS HEREBY ORDERED that the Clerk of District Court shall issue the

Summons for Publication;

      IT IS FURTHER ORDERED that the Summons for Publication be

published in Billings Gazette, a newspaper published in Yellowstone County,

Montana, once a week for six (6) consecutive weeks;

      IT IS FURTHER ORDERED that the Defendants, the Estate of Peter Sacchi,

Known and Unknown Heirs and Devisees, are directed to appear, plead, answer or

otherwise move with respect to the Complaint herein, within twenty one (21) days

after the last date of publication.

      DATED this 3rd day of May, 2019.

                                      __________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
